Citation Nr: 1444659	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971, and he died in September 1974.  The Appellant is the Veteran's widow and seeks entitlement to VA death benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 determination from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter has previously been before the Board, most recently in October 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran and the Appellant were married from January 1968 until the Veteran's death in September 1974.

2.  The Appellant was remarried from January 1997 until the death of her second husband in September 2000.

3.  There is no evidence that the Appellant's remarriage was annulled or void, nor do any other exceptions to the general rule barring eligibility for status as a surviving spouse in the event of remarriage apply.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death pension benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.55, 3.102, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks recognition as the Veteran's surviving spouse in order to obtain VA death pension benefits.  

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death, and who has not remarried (or engaged in conduct not relevant in this case).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2013).

The Appellant was born in April 1948.  The Veteran and the Appellant were married from January 1968 until the time of the Veteran's death in September 1974.  

In September 2007, the Appellant stated that she was married to G.S.A. from January 1997 until the time of his death in September 2000.  The Appellant was 48 years old at the time of her January 1997 remarriage.

Consistent with the Appellant's statements, G.S.A.'s September 2000 death certificate indicated that he was married at the time of his death, and the Appellant was listed as his surviving spouse.  In February 2008 and April 2008, the Appellant again stated that she remarried in January 1997.

In May 2009 and July 2013, the Appellant stated that following the death of G.S.A., she was told that G.S.A. was still married to his first wife when he married the Appellant.  The Appellant stated that her marriage to G.S.A. was not legal.  

In September 2014, the Appellant submitted an undated Certificate of Search from a California jurisdiction that indicated that there was no record of an event "marriages" for "G.S.A. and S.I.T." from 1905 to the present.  

Notwithstanding the negative search result from September 2014, the Board finds that the weight of the evidence indicates that the Appellant indeed remarried in January 1997 following the death of the Veteran in September 1974.  The Appellant herself stated numerous times that she was remarried at that time, and G.S.A.'s death certificate indicates that he was married to the Appellant at the time of his death.   

Although remarriage generally bars eligibility for status as a surviving spouse, there are exceptions to that general rule.  38 U.S.C.A. §§ 103(d), 1311(e) (West 2002); 38 C.F.R. §§ 3.55(a)(1)-(10) (2013).  

The first exception under 38 C.F.R. § 3.55 states that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a)(1) (2013).  The Appellant's marriage to G.S.A. was never annulled, nor has the Appellant so argued.  Instead, the Appellant has argued that her marriage to G.S.A. was void because he was already legally married at the time of their January 1997 marriage.  This is the critical issue in this case.  The Board must make a factual determination on this issue.

The only evidence in support of this contention are the Appellant's accounts of conversations that she had with others following G.S.A.'s death.  The Board finds these accounts of conversations with others not to be of high probative weight that G.S.A. was, indeed, married at the time of his January 1997 marriage to the Appellant.  

Accordingly, without any evidence corroborating the Appellant's statements that G.S.A. was already married in January 1997, the Board finds that the weight of the evidence of record does not support a finding that the Appellant's marriage to G.S.A. was void.  The first exception is therefore inapplicable to the Appellant.  The Board has considering remanding this case once again to the RO to develop more this issue; however, there is simply nothing that indicates in this record that such a search would lead to positive results and the prior remand of this case does not support this contention.  The contention in this case, based on second-hand information regarding events that occurred decades ago, is so tenuous as to make the further use of limited VA resources unwarranted.   

The second, fifth, and eighth exceptions under 38 C.F.R. § 3.55 allow for a remarried appellant to be recognized as a surviving spouse if the subsequent marriage was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the Appellant's remarriage was terminated as of the date of G.S.A.'s death in September 2000.  Accordingly, the second, fifth, and eighth exceptions are inapplicable to the Appellant.

The third, fourth, sixth, and seventh exceptions under 38 C.F.R. § 3.55 are premised on remarriages that occurred on or after October 1, 1998 (exception three and six) and on or after December 1, 1999 (exception four and seven).  In this case, the Appellant remarried in January 1997.  Accordingly, the third, fourth, sixth, and seventh exceptions are inapplicable to the Appellant.

The ninth exception under 38 C.F.R. § 3.55 provides that a surviving spouse who remarried after the age of 55, but before December 6, 2002, may be eligible for benefits relating to medical care for survivors and dependents, but only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(9)(ii) (2013).  This exception does not apply to the Appellant because she was 48 years old at the time of her remarriage in January 1997 and filed her claim for benefits in January 2007. 

The tenth exception under 38 C.F.R. § 3.55 provides that for marriages entered into on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of death benefits.  38 C.F.R. § 3.55(a)(10) (2013).  This exception does not apply to the Appellant because she was 48 years old at the time of her remarriage, and her remarriage occurred in January 1997.

In short, despite the fact that the Appellant is no longer "remarried", she is no longer considered the "surviving spouse" of the Veteran for the purposes of VA death pension.  For reasons explained above, no legal exception is applicable here. As there is no evidence that any of the exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55 apply, the Appellant's remarriage precludes recognition of her as the Veteran's surviving spouse for purpose of receiving VA death pension benefits.  Thus, the Appellant's appeal is denied.

Duties to Notify and Assist

VA has a duty to notify an appellant of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant case, the Board finds that the Appellant has been provided with all 

VA also has a duty to assist the Appellant in the development of the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  It is clear from the record that the RO provided the Appellant with opportunities to provide evidence relating to her remarriage to G.S.A. Furthermore, pursuant to the Board's October 2013 remand, the RO requested that the Appellant provide information relating both to her marriage to G.S.A. and to any of G.S.A.'s previous marriages.  

In June 2014 and July 2014, the RO requested information from Mexican authorities relating to G.S.A.'s purported prior marriages.  In July 2014, the RO informed the Appellant that while it had requested this information, it was the Appellant's responsibility to ensure that VA received it.  To date, no information regarding G.S.A.'s prior marriages has been received, and the Board finds that the RO undertook all appropriate efforts to obtain this information.

There are no outstanding forms or evidence to be obtained by the RO without further identification and assistance by the Appellant.  The Appellant has not identified any outstanding available evidence relevant to this appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Appellant has been notified and made aware of the evidence needed to substantiate the underlying claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this appeal.  Consequently, any possible error in the sequence of events or content of the notice is not shown to prejudice the Appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  

ORDER

The Appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits; the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


